Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  159612                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159612
                                                                   COA: 340028
                                                                   Wayne CC: 16-007780-FC
  DEXTER BURRELL TAYLOR,
           Defendant-Appellant.

  _________________________________________/

         On November 10, 2020, the Court heard oral argument on the application for leave
  to appeal the March 26, 2019 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2020
           t1111
                                                                              Clerk